UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 97-7167



JAMES E. HARRISON,

                                                  Plaintiff - Appellant,

          versus


C. T. NULTY,

                                                   Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-575-AM)


Submitted:     August 13, 1998                 Decided:   August 28, 1998


Before WIDENER and WILKINS, Circuit Judges and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


James E. Harrison, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James E. Harrison seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A.§ 2255 (West 1994 & Supp.

1998). We have reviewed the record and the district court’s opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. Harrison v. Nulty, No. CA-97-575-AM (E.D. Va. July 29,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2